UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


    UNITED STATES OF AMERICA
           v.
                                                          Criminal Action No. 16-98 (CKK)
    IVAN L. ROBINSON,
                Defendant



                            MEMORANDUM OPINION AND ORDER
                                    (June 28, 2017)
          In this criminal action, Defendant Ivan L. Robinson is charged with 61 counts of

knowingly and intentionally distributing a controlled substance, oxycodone, by writing

prescriptions for that drug outside the usual course of professional practice and not for a

legitimate medical purpose, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(C), as well as 18

U.S.C. § 2. Defendant is also charged with two counts of money laundering and aiding and

abetting. Now before the Court are numerous motions in limine addressing a wide range of

evidentiary issues.

          In the government’s [65] Motion in Limine as to Expert Dr. Thomas Simopoulos, the

    government moves the Court for an order ruling that Dr. Simopoulos is not permitted to change

    his proposed testimony from that which is described in his expert disclosure without prior

    notice to the government and to the Court. Upon consideration of the pleadings, 1 the relevant

    legal authorities, and the record as a whole, the Court GRANTS the government’s motion in

    limine. However, as explained at the June 26, 2017 Status Hearing in this matter, the Court


1
  The Court’s consideration has focused on the following documents: Government’s Motion in
Limine as to Expert Dr. Thomas Simopoulos, ECF No. 65 (“Gov.’s Mot.”); Defendant’s Opp’n
to Government’s Motion in Limine as to Expert Dr. Thomas Simopoulos, ECF No. 88 (“Def.’s
Opp’n”); and Government’s Reply to Defendant’s Opp’n, ECF No. 106 (“Gov.’s Reply”). The
Court has also considered the oral representations made at the Status Hearing on June 26, 2017.
will allow Defendant to present Dr. Simopoulos at the Daubert hearings that will take place in

this case on July 6 and 7, 2017 to supplement his disclosure.

                                       I. DISCUSSION

      The government does not object to the Defendant calling Dr. Simopoulos as an expert

witness in this case as long as Dr. Simopoulos testifies in accordance with his expert disclosure.

The government simply argues in its motion in limine that Dr. Simopoulos’ testimony must be

based on the contents of his Rule 16 disclosure. The government is plainly correct. Rule

16(b)(1)(C) of the Federal Rules of Criminal Procedure requires Defendant to provide, at the

government’s request, “a written summary of any testimony the defendant intends to use” at

trial under Federal Rules of Evidence 702, 703 or 705. That summary “must describe the

witness’s opinions, the bases and reasons for these opinions, and the witness’s qualifications.”

Fed. R. Crim. P. 16(b)(1)(C). If a party fails to comply with Rule 16, the Court may “prohibit

that party from introducing the undisclosed evidence.” Fed. R. Crim. P. 16(d)(2). Pursuant to

Rule 16, the Court hereby orders that Dr. Simopoulos’ testimony at trial shall be in accordance

with his pre-trial disclosure.

      Defendant has now, belatedly, requested leave to supplement that disclosure. In

Defendant’s opposition, he represented that “[t]he contents of Dr. Simopoulos’s Disclosure

represent his opinions at this time and provide proper notice to the government and the Court.”

Def.’s Opp’n at 1. However, upon further inquiry at the June 26, 2017 Status Hearing,

Defendant conceded that he intends to elicit testimony from Dr. Simopoulos beyond the scope

of that disclosure, and accordingly sought to supplement said disclosure. Due to the quickly

approaching trial date in this case, rather than ordering the Defendant to provide a supplemental


                                                2
 written disclosure of Dr. Simopoulos’ opinions, the Court ordered Defendant to supplement the

 disclosure by presenting Dr. Simopoulos to describe his additional opinions orally at the

 previously-set Daubert hearing in this case on July 6 and 7, 2017.

                                II. CONCLUSION AND ORDER

       For the foregoing reasons, the Court GRANTS the government’s [65] Motion in Limine

as to Expert Dr. Thomas Simopoulos. Accordingly, it is, this 28th day of June, 2017, hereby

       ORDERED that the government’s motion is GRANTED in that Dr. Simopoulos’ opinion

at trial shall be in accordance with his pre-trial Rule 16 disclosure. It is further

       ORDERED that Defendant may supplement that disclosure by presenting Dr.

Simopoulos in court at the Daubert hearing in this case on July 6 and 7, 2017.

       SO ORDERED.

                                                          /s
                                                       COLLEEN KOLLAR-KOTELLY
                                                       United States District Judge




                                                  3